Citation Nr: 0605905	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-20 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had recognized active military service from 
December 15, 1941 to February 1, 1943, from March 13, 1943 to 
March 25, 1943, and from July 6, 1945 to February 10, 1946.  
He was held as a prisoner of war (POW) by the Japanese 
government from May 31, 1942 to February 1, 1943.  The 
appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  The appellant testified before the 
undersigned at a videoconference hearing held in September 
2005.


FINDINGS OF FACT

1.  The veteran died in April 1976 from Koch's pulmonary 
(pulmonary tuberculosis).

2.  At the time of death service connection was not in effect 
for any disability. 

3.  The veteran's fatal pulmonary tuberculosis did not 
originate in service or until decades thereafter.

4.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
during the veteran's active military service, nor may 
pulmonary tuberculosis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).

2.  The veteran's death was not proximately due to or the 
result of a disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.312 (2005). 

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.22, 20.1106 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in December 2000 and November 2003 complied with the 
specific requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to substantiate the claim, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Board notes that, effective December 2, 2005, VA amended 
38 C.F.R. § 3.22, a regulation pertinent to the claim for 
benefits under 38 U.S.C.A. § 1318.  See 70 Fed. Reg. 72,211 
(Dec. 2. 2005).  As will be discussed in further detail 
below, however, service connection was not in effect for any 
disorder during the veteran's lifetime, and he in fact never 
filed a claim for any disability before he died.  The 
amendments to 38 C.F.R. § 3.22 therefore do not affect the 
appellant's claim, and there consequently is no prejudice to 
the appellant in the Board proceeding to the merits of this 
appeal.  See Bernard v.  Brown, 4 Vet. App. 384 (1993).  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, that requirement has been satisfied.     

The Board concludes that the discussions in the RO rating 
decisions, statements of the case (SOCs) supplemental 
statements of the case (SSOCs), and the VCAA letters noted 
above informed the appellant of the information and evidence 
needed to substantiate her claims and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOCs, SSOCs and various letters 
informed her why the evidence on file was insufficient to 
grant the claims; what evidence the record revealed; what VA 
was doing to develop the claims; and what information and 
evidence was needed to substantiate her claims.  The VCAA 
letters specifically informed her of what she should do in 
support of the claims, where to send the evidence, and what 
she should do if she had questions or needed assistance.  
Quartuccio, supra.  She was, for the most part, informed to 
submit everything she had with regard to her claims.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what further evidence she should submit to substantiate her 
claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Further, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims.  

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, available private treatment records 
(including from the Angel Salazar Memorial General Hospital 
and the Sacred Heart Medical Clinic), as well as an August 
2001 VA Field Examination report.  The appellant has not 
identified any additional evidence, which might reasonably be 
pertinent to her claims, not already of record.  The Board 
notes in this regard that VA was informed by a physician in 
November 2000 that no further records from the Angel Salazar 
Memorial General Hospital for the veteran were available.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard, 
supra.  


II.  Entitlement to service connection for the cause of the 
veteran's death.

The evidence reveals that the veteran's death in April 1976 
was caused by pulmonary tuberculosis.  There was no indicated 
autopsy.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Active tuberculosis 
manifested to a compensable degree within three years after 
service discharge may be presumptively service connected even 
when the disability was not shown in service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309(a).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  38 C.F.R. § 
3.309(c).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran's service medical records are negative for 
findings and/or diagnosis of a pulmonary disorder to include 
tuberculosis.  The veteran's chronological service medical 
records include a March 1943 fluoroscopy report which 
revealed that the veteran's lungs were clear.  On the 
veteran's medical examination for service separation in 
November 1946, a clinical evaluation of the veteran's lungs 
found no abnormality.  A chest x-ray was interpreted to be 
negative.

The available post service medical records reveal that the 
veteran's pulmonary tuberculosis was diagnosed in early 1976, 
many years after the veteran's service, which, as noted 
above, terminated in 1946.  

It is the appellant's principle contention that the veteran 
contracted pulmonary tuberculosis as a prisoner of war and 
manifested symptoms of this disorder, which were treated 
episodically within the three year presumptive period 
following service.  In this regard, she testified in 
September 2005 that following service until his death the 
veteran suffered from a severe cough and pain to the back and 
chest.   

The initial manifestation of the veteran's pulmonary 
tuberculosis recorded in the medical records, approximately 
three decades after service, is too remote in time from 
service to attribute to service on a direct or presumptive 
basis absent competent medical evidence to the contrary.

In a statement dated in November 2000, a private physician, 
Dr. P.C.A.J., has reported that the veteran had been under 
routine medical check-up and treatment for pulmonary 
tuberculosis from 1960 until his death.  However, the 
contemporaneous treatment records on file and compiled 
between August 1968 and December 1975 show only evaluation 
and treatment beginning in August 1968 for chest discomfort 
with clinical findings of mucous rales all over both lung 
fields.  A subsequent treatment record for September 1969 
noted the veteran to still have a chronic cough and to be 
non-compliant to medication.  Pulmonary tuberculosis was not 
diagnosed until an x-ray in May 1971 was interpreted to 
reveal moderately advance pulmonary tuberculosis.  

Dr. P.C.A.J. has also stated that the veteran's experience as 
a POW resulted in general debility and malnutrition that 
predisposed him "to the progression of infection to late 
production of pulmonary disease."  She further stated that 
after a latency period of months to years progressive 
pulmonary disease of the adult type developed.  She lastly 
noted with respect to the veteran's medical examination at 
service separation that pulmonary disease cannot be ruled out 
by physical examination.     

With respect to these contentions, the Board observes that an 
August 2001 VA Field Examination disclosed that Dr. P.C.A.J., 
was not licensed to practice medicine until 1974 and on this 
examination was unable to remember if she, herself, had ever 
treated the veteran prior to his demise.  Her comments, 
therefore, are not based on any history of her evaluation and 
treatment of the veteran or even personal knowledge of the 
veteran.  Her statements clearly rely at least partially on 
the appellant's rendition of the veteran's medical history.  
Dr. P.C.A.J.'s assertion that the veteran was predisposed to 
pulmonary disease as a result of debilitating medical 
conditions arising from his POW experience is unsupported by 
any records on file, or by any persuasive rationale.  In 
short, her conclusion is not supported by the medical 
evidence of record which demonstrates the absence of 
tuberculosis complaints or findings in service or until 
decades thereafter.  Thus, while the Board has considered the 
conclusion, it does not outweigh the probative medical 
evidence of record documenting the absence of any pulmonary 
tuberculosis until at least 1968.  

In reaching this decision, the Board has been sensitive to 
the appellant's testimony elaborating on her belief that the 
veteran's pulmonary tuberculosis had its onset in service.  
However, while such contention has been carefully considered, 
the Board would respectfully point out that the appellant is 
a lay person, not competent to offer evidence requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

In short, there is no competent evidence of pulmonary 
tuberculosis either in service or until decades thereafter, 
pulmonary tuberculosis is not a disease recognized as 
entitled to presumptive service connection on the basis of 
the veteran's POW status, and there is no competent evidence 
otherwise suggesting that the veteran's death is 
etiologically related to service.  Accordingly, service 
connection for the cause of the veteran's death is not 
warranted.

III. Entitlement to DIC under 38 U.S.C.A. § 1318

In pertinent part, DIC benefits are payable to a claimant in 
the same manner as if the veteran's death is service 
connected when the veteran dies of non-willful misconduct 
origin, and was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability rated totally disabling if one of the following 
conditions is met:  

(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or (3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318.  

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows: "entitled to 
receive" means that at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because:

(1) VA was paying the compensation to the 
veteran's dependents; (2) VA was 
withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset 
an indebtedness of the veteran; (3) The 
veteran had applied for compensation but 
had not received total disability 
compensation due solely to clear and 
unmistakable error in a VA decision 
concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. § 1174(h)(2); (6) VA was 
withholding payments because the 
veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or 
(7) VA was withholding payments under 38 
U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C. § 
5309.

38 C.F.R. § 3.22(b) (2005).

Effective December 2, 2005, VA amended 38 C.F.R. § 3.22(b).  
That provision now specifies that "entitled to receive" 
means that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: 

(1) The veteran would have received total 
disability compensation at the time of 
death for a service-connected disability 
rated totally disabling for the period 
specified in paragraph (a)(2) of this 
section  but for clear and unmistakable 
error committed by VA in a decision on a 
claim filed during the veteran's 
lifetime; or (2) Additional evidence 
submitted to VA before or after the 
veteran's death, consisting solely of 
service department records that existed 
at the time of a prior VA decision but 
were not previously considered by VA, 
provides a basis for reopening a claim 
finally decided during the veteran's 
lifetime and for awarding a total 
service- connected disability rating 
retroactively in accordance with 
38 C.F.R. §§ 3.156(c)  and 3.400(q)(2) of 
this part for the relevant period 
specified in  paragraph (a)(2) of this 
section; or (3) At the time of death, the 
veteran had a service-connected  
disability that was continuously rated 
totally disabling by VA for the period 
specified in paragraph (a)(2), but was 
not receiving compensation because: 

(i) VA was paying the compensation 
to the veteran's dependents; (ii) VA 
was withholding the compensation 
under authority of 38  U.S.C. 5314 
to offset an indebtedness of the 
veteran; (iii) The veteran had not 
waived retired or retirement pay in 
order  to receive compensation; (iv) 
VA was withholding payments under 
the provisions of 10 U.S.C.  
1174(h)(2); (v) VA was withholding 
payments because the veteran's 
whereabouts  were unknown, but the 
veteran was otherwise entitled to 
continued  payments based on a total 
service-connected disability rating; 
or (vi) VA was withholding payments 
under 38 U.S.C. 5308 but  determines 
that benefits were payable under 38 
U.S.C. 5309. 

70 Fed. Reg. 72,211 (Dec. 2. 2005) (to be codified at 
38 C.F.R. § 3.22(b)).

In this case, the veteran was not service connected for any 
disease or disability during his lifetime.  Nor did he apply 
for service connection for any disorder during his lifetime.  
As discussed in the preceding section, the evidence of record 
is against a finding that pulmonary tuberculosis originated 
in service or within three years thereof, or that the disease 
was otherwise etiologically related to service.  

In short, the veteran was not rated as totally disabled by 
reason of service-connected disability at any time prior to 
his death.  The appellant consequently has not met the 
threshold requirement for entitlement to DIC under 38 
U.S.C.A. § 1318, and the claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

.
ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


